Exhibit 10.57(e)

          THIRD AMENDMENT TO EMPLOYMENT AGREEMENT           This Third Amendment
to Employment Agreement is made and entered into as of January 16, 2002, by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Brud Drachman
(“Executive”).           Recitals           A)   On January 11, 2000 an
Employment Agreement was made and entered into by and between Employer and
Executive.           B)   On January 24, 2001, a First Amendment to Employment
Agreement was made and entered into by and between Employer and Executive;      
    C)   On June 1, 2001, a Second Amendment to Employment Agreement was made
and entered into by and between Employer and Executive;           D)   Pursuant
to a Memorandum dated October 16, 2001, Executive’s Annual Base Salary was
increased to $157,000, effective as of September 1, 2001.           C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:           Agreement           1.   Section 3.1 of the
Agreement which provides:                 3.1 Term. The term of Executive’s
employment hereunder shall commence on March 31, 2000 and shall continue until
March 31, 2002, unless sooner terminated or extended as hereinafter provided.  
            is hereby amended, effective January 16, 2002, to provide as
follows:                 3.1 Term. The term of Executive’s employment hereunder
shall commence on March 31, 2000 and shall continue until March 31, 2003, unless
sooner terminated or extended as hereinafter provided.           2.   All other
terms of the Employment Agreement shall remain unaltered and fully effective.  
             Executed in San Diego, California, as of the date first written
above.          

EXECUTIVE EMPLOYER       PRICESMART, INC.    

Brud Drachman

/s/ B. E. Drachman

By: /s/ Robert M. Gans

Name: Robert M. Gans

Its: Executive Vice President   